Citation Nr: 0921984	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals, history of transitional cell carcinoma of the 
bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Diagnostic Code 7528 provides that a 100 percent disability 
evaluation will be assigned for malignant neoplasms of the 
genitourinary system.   Following cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

The Veteran underwent a VA examination in May 2008.  The 
examiner noted that the Veteran had no signs of recurrence of 
his bladder cancer, and no urinary symptoms.  His urologic 
condition was described as stable.

In a written statement dated in October 2008, the Veteran 
reported that he urinated two to three times per night and 
also suffered from urgency of voiding.

In May 2009, the Veteran's representative submitted, along 
with a waiver of RO consideration, a VA CT report dated in 
February 2009 that showed a suspected urothelial tumor of the 
left renal collecting system.  Given this finding, the Board 
finds that another examination is necessary to determine 
whether there has been a local recurrence or metastasis of 
the service connected bladder carcinoma, and whether there is 
any current voiding dysfunction or renal dysfunction as a 
result of the service connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
genitourinary examination to determine the 
current nature, extent and severity of his 
service-connected residuals of bladder 
cancer disability.  The entire claims file 
must be made available to the examiner and 
the report of examination should include a 
discussion of the Veteran's documented 
medical history and assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should address any current 
residuals of bladder cancer.  The examiner 
should also specifically address whether 
there has been local reoccurrence or 
metastasis of the veteran's bladder 
cancer.  Specifically, the February 2009 
CT scan findings should be addressed.  If 
the examiner finds that there has not been 
any reoccurrence or metastasis, then he or 
she should indicate whether the Veteran's 
residuals of bladder cancer is manifested 
by leakage, and, if so, whether it 
requires the wearing of absorbent 
materials that must be changed less than 
or more than two times a day, or less than 
or more than four times a day.

The examiner should also report the 
Veteran's urinary frequency for daytime 
and evening voiding, to include whether it 
causes him to awaken at night.  Further, 
the examiner should specify whether the 
disability is manifested by renal 
dysfunction.  If the answer is in the 
affirmative, the examiner should 
specifically indicate whether the Veteran 
requires regular dialysis; the frequency 
and persistence of any edema and 
albuminuria (i.e. whether it is recurring, 
constant, or persistent); the presence and 
extent, if any, of hypertension; BUN and 
creatine levels; extent of decrease of 
function of the kidneys or other related 
organ systems (especially cardiovascular).  
The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  In 
readjudicating the claim, the AMC/RO must 
indicate its consideration as to whether 
the initial rating should be "staged."  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the AMC/RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



